

SECURITIES PLEDGE AGREEMENT
 
 
This SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made this 31st day of
May, 2007 by and between Natural Nutrition, Inc., a Nevada corporation (the
“Pledgor”), and Cornell Capital Partners, L.P., a limited partnership with its
principal place of business at 101 Hudson Street, Ste. 3700, Jersey City, N.J.
07302 (“Cornell”).
 
Recitals
 
Cornell proposes to purchase from Pledgor a Secured Convertible Note (the
“Note”), of even date herewith, in the original aggregate principal amount of
U.S. $9,292,894 pursuant to that certain Securities Purchase Agreement, of even
date herewith. To secure the payment and performance when due of all principal,
interest and other amounts under the Note (collectively, the “Obligations”) and
in connection with that certain Amended and Restated Security Agreement, of even
date herewith, executed by Pledgor in favor of Cornell (the “Amended and
Restated Security Agreement”), Pledgor has agreed to pledge to Cornell all
right, title and interest in that certain Convertible Promissory Note, dated as
of March 31, 2004, as amended, in the principal amount of U.S. $15,000,000,
originally issued to Nesracorp Inc. (under its former name Interactive
Nutrition, Inc.) jointly by Bio-One Corporation and Interactive Nutrition
International, Inc., a company incorporated under the laws of Canada and a and
wholly-owned subsidiary of Pledgor (the “Subsidiary Note”). The Subsidiary Note
is being purchased simultaneously with the issuance to Cornell of the Note and
is hereby being pledged to Cornell together with all securities hereafter
acquired by Pledgor (collectively, with the Subsidiary Note, the “Securities”).
 
NOW, THEREFORE, Pledgor and Cornell agree as follows:
 
1.  Pledge of Securities.
 
(a)  Pledgor hereby pledges, assigns and delivers to Cornell and grants to
Cornell a security interest in the Securities, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing
(all hereinafter called the “Pledged Collateral”), as security for the prompt
performance of all of the Obligations, and all of Pledgor’s obligations under
the Note and the Amended and Restated Security Agreement (the “Secured
Indebtedness”), and Pledgor’s obligations hereunder.
 
(b)  The term “Pledged Collateral” shall also include any securities,
instruments or distributions of any kind issuable, issued or received by Pledgor
upon conversion of, in respect of, or in exchange for any other Pledged
Collateral, including but not limited to, those arising from a stock dividend,
stock split, reclassification, reorganization, merger, consolidation, sale of
assets or other exchange of securities or any dividends or other distributions
of any kind upon or with respect to the Pledged Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(c)  The certificate or certificates for the securities included in the Pledged
Collateral, accompanied by instruments of assignment duly executed in blank by
Pledgor, have been, or will be immediately upon the subsequent receipt thereof
by Pledgor, delivered by Pledgor to Cornell. Pledgor shall cause the books of
each such entity to reflect the pledge of the Securities. Upon the occurrence of
an Event of Default hereunder, Cornell may effect the transfer of any securities
included in the Pledged Collateral into the name of Cornell and cause new
certificates representing such securities to be issued in the name of Cornell.
Pledgor will at all times execute and deliver such documents, and take or cause
to be taken such actions, as Cornell may reasonably request to perfect or
continue the perfection of Cornell’s security interest in the Pledged
Collateral, including filing any UCC-1 or other financing statements.
 
2.  Representations, Warranties and Covenants. Pledgor represents and warrants
to and covenants with Cornell that:
 
(a)  The Pledged Collateral is owned by Pledgor free and clear of any security
interests, liens or encumbrances;
 
(b)  Pledgor has full power and authority to create a first lien on the Pledged
Collateral in favor of Cornell and no disability or contractual obligation
exists which would prohibit Pledgor from pledging the Pledged Collateral
pursuant to this Agreement, and Pledgor will not assign, create or permit to
exist any other claim to, lien or encumbrance upon (or vote or take any action
in favor of), or security interest in any of the Pledged Collateral or any of
the assets underlying the Pledged Collateral;
 
(c)  There are no subscriptions, warrants or other options exercisable with
respect to the Securities;
 
(d)  The Securities have been duly authorized and validly issued, and are fully
paid and non-assessable; and
 
(e)  The Pledged Collateral is not the subject of any present or threatened
suit, action, arbitration, administrative or other proceeding, and Pledgor knows
of no reasonable grounds for the institution of any such proceedings.
 
All the above representations and warranties shall survive the making of this
Agreement.
 
3.  Voting Prior to Demand. Unless an Event of Default (as defined below) shall
have occurred and be continuing, Pledgor shall be entitled to exercise any
voting rights with respect to the Pledged Collateral and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights of Pledgor to vote
and give consents, waiver and ratifications shall upon notice to Pledgor cease
in case such an Event of Default hereunder shall occur and be continuing.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Events of Default. Each of the following shall constitute an event of
default (“Event of Default”) hereunder:
 
(a)  The occurrence and continuance of an event of default under the Note or any
other indebtedness of Pledgor to Cornell;
 
(b)  The breach of any provision of the Amended and Restated Security Agreement
by Pledgor or the failure by Pledgor to observe or perform any provisions of the
Amended and Restated Security Agreement; or
 
(c)  The breach of any provision of this Agreement by Pledgor or the failure by
Pledgor to observe or perform any of the provisions of this Agreement.
 
5.  Cornell’s Remedies Upon Default.
 
(a)  Upon the occurrence and during the continuance of an Event of Default,
Cornell shall have the right to exercise all such rights as a secured party
under the Uniform Commercial Code of the State of New Jersey as it, in its sole
judgment, shall deem necessary or appropriate, including the right to sell all
or any part of the Pledged Collateral at one or more public or private sales
upon five (5) days’ written notice to Pledgor, and any such sale or sales may be
made for cash, upon credit, or for future delivery, and in connection therewith,
Cornell may grant options, provided that any such terms or options shall, in the
best judgment of Cornell, be extended only in order to obtain the best possible
price.
 
(b)  Pledgor recognizes that Cornell may be unable to effect a public sale of
all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (“Act”), so that Cornell may
be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Pledged Collateral for their own account, for investment and without a view to
the distribution or resale thereof. Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Pledged Collateral were sold at public sales, and agrees that Cornell has no
obligation to delay the sale of any of the Pledged Collateral for the period of
time necessary (even if Cornell would agree), to register such securities for
sale under the Act. Pledgor agrees that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.
 
(c)  After the sale of any of the Pledged Collateral, Cornell may deduct all
reasonable legal and other expenses and attorney’s fees for preserving,
collecting, selling and delivering the Pledged Collateral and for enforcing its
rights with respect to the Secured Indebtedness, and shall apply the residue of
the proceeds to the Secured Indebtedness in such manner as Cornell in its
reasonable discretion shall determine, and shall pay the balance, if any to
Pledgor.
 
6.  Amendment of Note. Pledgor authorizes Cornell, without notice or demand and
without affecting its liability hereunder, from time to time to (a) renew,
extend, or otherwise change the terms of the Note, or any part thereof; (b) take
and hold security for the payment of the Note, and exchange, enforce, waive and
release any such security; and (c) apply such security and direct the order or
manner of sale thereof as Cornell in its sole discretion may determine.
 
 
 

--------------------------------------------------------------------------------

 
7.  Indemnification. Pledgor agrees to defend, indemnify and hold harmless
Cornell and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement, and (b) all
losses or expenses in any way suffered, incurred, or paid by Cornell as a result
of or in any way arising out of, following, or consequential to transactions
between Cornell and Pledgor, under this Agreement (including without limitation
attorneys’ fees and expenses), except for obligations, demands, claims,
liabilities, losses and Cornell expenses caused by Cornell’s gross negligence or
willful misconduct.
 
8.  Withholding. In the event any payments are received by Cornell from Pledgor
hereunder such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever. Specifically, if at any time any governmental authority,
applicable law, regulation or international agreement requires Pledgor to make
any such withholding or deduction from any such payment or other sum payment
hereunder to Cornell, Pledgor hereby covenants and agrees that the amount due
from Pledgor with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Cornell receives a net sum equal to the sum
which it would have received had no withholding or deduction been required and
Pledgor shall pay the full amount withheld or deducted to the relevant
governmental authority. Pledgor will, upon request, furnish Cornell with proof
satisfactory to Cornell indicating that Pledgor has made such withholding
payment provided, however, that Pledgor need not make any withholding payment if
the amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Pledgor. The agreements and obligations of Pledgor contained
in this Section shall survive the termination of this Agreement.
 
9.  Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, or by prepaid telefacsimile to Pledgor or to
Cornell, as the case may be, at its addresses set forth below. Such notice shall
be deemed effective three (3) business days after deposit if sent by first class
mail, upon actual receipt if personally delivered or sent by certified mail, or
upon confirmed transmission if sent via telefacsimile.
 
 
 

--------------------------------------------------------------------------------

 
    If to Pledgor
Natural Nutrition, Inc.
 
109 North Post Oak Lane, Suite 422
 
Houston, TX
 
Attn: Timothy J. Connolly, President & CEO
 
FAX: (713) 586-6678
   
    If to Cornell
Cornell Capital Partners, L.P.
 
101 Hudson Street, Ste. 3700
 
Jersey City, N.J. 07302
 
Attn: Troy Rillo
 
FAX: (201) 985-8266

 

    with copies to:  Sonnenschein Nath & Rosenthal LLP  
101 JFK Parkway
 
Short Hills, N.J. 07078
 
Attn: John L. Cleary, Esq.
 
FAX.: (973) 912-7199

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
10.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
The laws of the State of New Jersey shall apply to this Agreement. PLEDGOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW JERSEY IN ANY ACTION, SUIT, OR PROCEEDING OF
ANY KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS AGREEMENT.
 
PLEDGOR AND CORNELL EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, OR THE
NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
 
11.  This Agreement may not be amended or modified except by a written
instrument signed by Cornell and Pledgor.
 
12.  This Agreement and the agreements and instruments executed in connection
therewith constitute the entire agreement between Cornell and Pledgor with
respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written.
 
 
 

--------------------------------------------------------------------------------

 
13.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same document.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------

 

 
EXECUTED as a sealed instrument this 31st day of May, 2007, under the laws of
the State of New Jersey.
 

 
PLEDGOR:
 
NATURAL NUTRITION, INC.
 
By:/s/ Timothy J. Connolly
Name: Timothy J. Connolly
Title: President & CEO
 
CORNELL:
 
CORNELL CAPITAL PARTNERS, L.P.


By: Yorkville Advisors, L.P.,
  Its Investment Manager
 
By:        /s/ Troy Rillo                               
  Troy Rillo,
  Senior Managing Director


 
 
 

--------------------------------------------------------------------------------

 